DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12-16, 19, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou PG PUB 2018/0070369.
Re Claims 1, 12, Papasakellariou teaches a coexistence of LTE (second RAT) and NR (first RAT) operation supported by scheduler operation wherein a NR UE (A UE with processing circuitry) receives higher layer signaling [0148] indicating a number of RBs (a resource mapping) for the LTE cell BW (mapping around a second RAT) within at least a portion of a transmission band wherein the NR UE determines the number RBs to be used in the LTE cell bandwidth.  Papasakellariou fails to explicitly teach obtain least one additional indication of at least one resource mapping for the first RAT.  However, Papasakellariou teaches a gNB (first RAT BS) transmit DCI indicating the resources for transmitting the CSI-RS to perform PL measurements [0089-0090] wherein the resource information indicates resource mapping in the LTE (second RAT) to allow co-existence.  One skilled in the art would have been motivated to receive CSI-RS 
Re Claims 2, 13, the transmission band includes a carrier of the first RAT.4
Re Claims 3, 14, NR (first RAT) and LTE (second LTE).
Re Claims 4, 15, NR UE.
Re Claims 5, 16, resources includes PDSCH, See figure 15.
Re Claims 8, 19, DCI indicates the resource information.
Re Claims 35, 36, DCI indicates the resource (mapping) at least one LTE CSI-RS, CRS pattern.
Claims 6, 17, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou PG PUB 2018/0070369 in view of NOH et al PG PUB 2019/0090218.
Re Claims 6, 17 and 37, Papasakellariou fails to explicitly teach “obtained resource mapping indication is based…a plurality of base station” or “additional indications …at least one additional base station…”.  However, NOH et al teaches in a coexistence system can support dual connectivity [0395, 0443-0447] whereby resources are dynamically allocated by a resource mapper in both LTE base station and 5G base station.  One skilled in the art would have been motivated to support dual connectivity to improve throughput.   

Allowable Subject Matter
Claims 7, 11, 18, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472